Exhibit 10.30

SUMMARY OF 2006 EXECUTIVE OFFICER BASE SALARIES

The following is a summary of the 2006 base salaries established for the
executive officers of Adolor Corporation. For additional information regarding
the compensation of the Company’s executive officers, please refer to the
Company’s Proxy Statement relating to the 2006 Annual Meeting of Stockholders.

 

Name and Principal Position

   2006 Base Salary

James E. Barrett, Ph.D.

   $ 351,500

Senior Vice President, Chief Scientific Officer and President, Research

  

Michael R. Dougherty

   $ 333,900

Senior Vice President and Chief Operating Officer

  

*Roger D. Graham, Jr.

   $ 338,800

Senior Vice President, Sales and Marketing

  

Thomas P. Hess

   $ 196,300

Vice President, Finance and Chief Financial Officer

  

David Jackson, M.D.

   $ 358,600

Senior Vice President and Chief Medical Officer

  

Martha E. Manning, Esq.

   $ 274,750

Senior Vice President, General Counsel and Secretary

  

--------------------------------------------------------------------------------

* Roger Graham was granted options to purchase 10,000 shares of common stock of
the Company on January 6, 2006, which vested immediately upon grant in lieu of
$49,000 guaranteed annual bonus.